Case: 20-10695     Document: 00515812345          Page: 1    Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 7, 2021
                                   No. 20-10695
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Jamaine Lorick,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-CR-57-1


   Before Ho, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Christopher Jamaine Lorick pleaded guilty to possession with intent
   to distribute five kilograms or more of cocaine in violation of 21 U.S.C.
   §§ 841(a) and 841(b)(1)(A)(ii). In 2018, he was sentenced to 121 months’
   imprisonment and five years of supervised release. After exhausting his
   administrative remedies, Lorick filed a motion for compassionate release


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10695      Document: 00515812345          Page: 2    Date Filed: 04/07/2021




                                    No. 20-10695


   under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act. The
   district court denied Lorick’s motion, and it later denied reconsideration.
   Lorick appealed.
          His case was routed to this panel for consideration in tandem with No.
   20-30494, United States v. Hatton, and No. 20-40543, United States v.
   Shkambi. Here, as in those other cases, the district court thought itself bound
   by the United States Sentencing Commission’s “policy statement,” which
   sets forth substantive standards governing compassionate-release motions
   under § 3582(c)(1)(A). See U.S.S.G. § 1B1.13 & cmt. 1.
          As we explained in Shkambi, the text of § 1B1.13 limits its applicability
   to “motion[s] of the Director of the Bureau of Prisons.” No. 20-40543, at 8–
   9 (5th Cir. Apr. 7, 2021) (quoting U.S.S.G. § 1B1.13). The district court
   therefore erred in considering itself bound by the policy statement in
   considering a prisoner’s § 3582 motion. On remand, the district court must
   consider whether Lorick has demonstrated “extraordinary and compelling
   reasons” justifying sentence reduction under § 3582(c)(1)(A)(i). Of course,
   as always, the district court also must consider the factors enumerated in
   § 3553(a).
          The district court’s order denying Lorick’s motion for compassionate
   release is VACATED, and the case is REMANDED for further
   proceedings consistent with this opinion.




                                          2